 


109 HR 499 IH: Global Tsunami Detection and Warning System Act of 2005
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 499 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Shays (for himself, Mrs. Maloney, Mr. English of Pennsylvania, Mr. Sanders, Mr. Grijalva, Mr. Gutierrez, Mr. Kucinich, Mr. McNulty, Ms. Jackson-Lee of Texas, Mrs. McCarthy, and Mr. Owens) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the development of a global tsunami detection and warning system, to improve existing communication of tsunami warnings to all potentially affected nations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Global Tsunami Detection and Warning System Act of 2005. 
2.Development and deployment of tsunami sensors 
(a)Responsibilities of Secretary of CommerceThe Secretary of Commerce shall— 
(1)identify deficiencies in the existing system of worldwide seismic stations that can identify in real or near real time potentially tsunamigenic earthquakes in any location in the Pacific, Atlantic, or Indian Oceans and associated seas; 
(2)work with the Secretary of State to enlist international cooperation in deploying seismic sensors to eliminate such deficiencies; 
(3)work with the Secretary of the Interior, through the Director of the United States Geological Survey to identify and implement any additions or improvements to the United States’ maintained network of seismic stations that are necessary to improve real time or near real time signal acquisition and processing capability for detection of potentially tsunamigenic seismic events; 
(4)identify tsunami sensors, such as those developed by the National Oceanic and Atmospheric Administration and deployed under its Deep Ocean Assessment and Report of Tsunamis Project, or other appropriate ocean-based sensors, that can be deployed to detect potential tsunamis generated by any type of disturbance, including earthquake, underwater landslide, above water landslide, eruption of an explosive volcano, and meteor impact; 
(5)identify the number and location of such sensors that must be deployed throughout the Atlantic, Indian, and Pacific Oceans, and associated seas, and any other bodies of water of concern, to provide a system offering complete global coverage for detection of a tsunami, taking into consideration and coordinating with any regional systems in place or under development through other nations in the affected regions; 
(6)procure and deploy such sensors; 
(7)establish the measurement system, forecast system, and communication system and infrastructure needed to receive and process the signals generated by such tsunami sensors, by building on existing infrastructure at existing Centers of the National Oceanic and Atmospheric Administration, such as the Pacific Tsunami Warning Center and West Coast and Alaska Tsunami Center; and 
(8)disseminate tsunami forecasts and warnings as necessary to all potentially affected nations. 
(b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall submit to Congress a report on the progress made in carrying out the requirements of subsection (a). 
3.International conference on global tsunami detection and warning 
(a)Sense of Congress on convening conferenceIt is the sense of Congress that the President, in consultation with the leaders of nations described in section 4(a)(1), should undertake to convene, within 180 days after the date of the enactment of this Act, an international conference on global tsunami detection and warning for the purposes of— 
(1)supporting the common objective of such nations of preventing or reducing the toll of human loss from future tsunami-related natural disasters in the Pacific, Indian, and Atlantic Oceans and associated seas; and 
(2)seeking international agreement on the most effective means for deploying and funding a global tsunami detection and warning system. 
(b)Sense of Congress on alternative actionIt is further the sense of Congress that a conference described in subsection (a) would not be necessary if, as determined by the President after consultation with the Secretary of State and the Secretary of Commerce, satisfactory international agreement as described in paragraph (2) of that subsection has been reached within 90 days after the date of the enactment of this Act. 
4.Network of nations potentially affected by tsunamis 
(a)Requirement for strategyThe Secretary of State, in consultation with the Secretary of Commerce, shall prepare and implement a comprehensive strategy to achieve the following objectives: 
(1)Identify all coastal nations that have the potential to be adversely affected by tsunamis, particularly the nations that border the Pacific, Indian, and Atlantic Oceans, and associated seas. 
(2)Identify appropriate organizations, agencies, and contacts within the governments of those nations for disseminating tsunami warnings by working with— 
(A)the United Nations Educational, Scientific, and Cultural Organization; and 
(B)other appropriate organizations. 
(3)Develop, with cooperating nations and their agencies and organizations, a structure for a Global Tsunami Warning System that has an appropriate number of regional operational headquarters. 
(4)Identify, with cooperating nations and their agencies and organizations, and establish an appropriate chain of command structure to ensure that warnings of potential or approaching tsunamis are directed to the appropriate contacts in potentially affected countries in a timely manner through the Global Tsunami Warning System network. 
(5)Implement, with cooperating nations and their agencies and organizations, a tsunami forecasting system that includes tsunami early detection and monitoring instrumentation integrated with modeling technology essential to producing real-time tsunami forecasts. 
(6)Utilize the forecasts developed under the tsunami forecasting system to form appropriate warnings, and rapidly disseminate such warnings to potentially affected nations. 
(7)Develop an appropriate warning communications system involving telephone, Internet, radio, fax, and other appropriate means to convey warnings as rapidly as possible to all potentially affected nations. 
(8)Work in partnership with the nations identified as described in paragraph (1), as needed, to develop, establish, and maintain appropriate educational and response planning partnerships to ensure that tsunami warnings are properly interpreted by officials in other nations and that coastal communities respond appropriately to tsunami warnings. 
(9)Seek funding assistance from participating nations to fund the sensor systems identified under section 4 and the ongoing operation and maintenance of such systems. 
(b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report on the strategy required under subsection (a). The report shall include the following: 
(1)The strategy. 
(2)The progress made on implementing the strategy. 
5.Authorization of appropriationsFunds are hereby authorized to be appropriated to carry out this Act as follows: 
(1)For fiscal year 2005, $30,000,000. 
(2)For each of fiscal years 2006 through 2014, $7,500,000. 
 
